DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on October 25, 2019. It is noted, however, that applicant has not filed a certified copy of the IN201921043573 application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 01, 2020 is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-5, and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bliss et al. (US Patent Publication 2022/0142478), hereinafter Bliss, in view of Ebrahim et al. (“A Doppler Radar System for Sensing Physiological Parameters in Walking and Standing Positions”, Sensors, 17, 03/01/2017), hereinafter Ebrahim, and in view of Ryan et al, (US Patent Publication 2017/0296104), hereinafter Ryan, and in view of Baker JR. (US Patent Publication 2005/0197549), hereinafter Baker.
Regarding Claims 1, 5, and 9, Bliss teaches “A processor implemented method”; “A system”; and “A computer program product comprising a non-transitory computer readable medium having a computer readable program embodied therein” (see abstract, [0096] RCG system; Figs. 1A & 18). Bliss teaches “a twin radar” (¶[0051] multiple antenna pairs; Fig. 2 first and second radar signal) “characterized by a first channel and a second channel” (Fig. 2 first and second radar signal); “receiving a time domain signal” (¶[0069] Fourier transform resulting in frequency domain means original signal was in the time domain, frequency domain shown in Figs. 6A-6C; Fig. 9 horizontal axis is time) “reflected from a subject being monitored,” (¶[0005] monitoring subjects) “by each of the first channel and the second channel respectively” (Fig. 2 first and second radar signal); “filtering,” (¶[0057] motion filter) “the time domain signal received by each of the first channel and the second channel respectively, to obtain a filtered time domain signal having frequencies less than a predetermined frequency corresponding to restful breathing associated with the subject being monitored” (¶[0059] respiratory activity left after motion filter applied). 
Bliss is silent regarding “for optimum channel selection in a twin radar”; “filtering, by a low pass filter”; and “simultaneously computing, via one or more hardware processors, a peak to peak value (APP1) of an autocorrelation function (ACF) of the filtered time domain signal associated with the first channel and the second channel respectively, for a predefined time window; and an average value (VPP1) of peak to peak amplitude of the filtered time domain signal associated with the first channel and the second channel respectively, for the predefined time window; and selecting, via the one or more hardware processors, either the first channel or the second channel as the optimum channel based on the computed peak to peak value of the ACF and the average value of the peak to peak amplitude of the filtered time domain signal”.
Ebrahim teaches a Doppler radar analysis for determining respiration/heart rate of a subject utilizing a dual radar system with an optimum and null signal utilizing phase shift (see abstract, pg. 2 ¶3, pg. 7 §2.3.2 ¶2). Ebrahim teaches “for optimum channel selection in a twin radar” (pg. 2 ¶3 optimum channel and null channel, pg. 7 §2.3.2 ¶2 identify the null so that the optimum channel can be used); “filtering, by a low pass filter” (pg. 3 §2.1 ¶7 low pass filter).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the optimum channel selection of Ebrahim with the device of Bliss because selecting an optimum channel can increase the detection sensitivity (see Ebrahim pg. 2 ¶3). Furthermore, utilizing a low pass filter of Ebrahim as the motion filter of Bliss would have been obvious because it is the use of a known technique to a known device ready for improvement to yield predictable results.
Ryan teaches a pulse oximeter device that records motion data and oxygen saturation data (see abstract). Ryan teaches “simultaneously computing, via one or more hardware processors,” (¶[0047] signal processor) “a peak to peak value (APP1) of an autocorrelation function (ACF)” (¶[0174] peak of autocorrelation function) “of the filtered time domain signal associated with the first channel and the second channel respectively, for a predefined time window; and selecting, via the one or more hardware processors, either the first channel or the second channel as the optimum channel based on the computed peak to peak value of the ACF” (¶[0172] quality of signals, ¶[0176] quality of different measurements, determines best result).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the modified breath/heart rate device of Bliss with the signal analysis of Ryan because calculating the breath/heart rate with the higher quality signal will provide meaningful results and not waste energy on low quality measurements (see Ryan ¶[0201]).
Baker teaches a device for analyzing signals received from a pulse oximeter (see abstract). Baker teaches “and an average value (VPP1) of peak to peak amplitude of the filtered time domain signal” (¶[0038] average pulse amplitude) “associated with the first channel and the second channel respectively, for the predefined time window; and selecting, via the one or more hardware processors, either the first channel or the second channel as the optimum channel based on the average value of the peak to peak amplitude of the filtered time domain signal” (¶[0038] selection of averaging weights from signals).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the modified breath/heart rate device of Bliss with the signal analysis of Baker because this calculation can help to detect motion artifacts found in the data (see Baker ¶[0038]).
Regarding Claims 3, 7, and 10, Bliss in view of Ryan and Baker teach the modified device of claims 1, 5, and 9 as stated above. Bliss further teaches “spectrum analyses on the selected optimum channel” (¶[0081] spectral analysis) “to obtain breathing rate of the subject being monitored by: transforming the filtered time domain signal associated with the selected optimum channel to a frequency domain signal using a Fast Fourier transform (FFT) method” (¶[0071] Fourier transform, ¶[0081] spectral analysis; Figs. 6A-6C show result of Fourier transform, frequency domain graph, Fig. 11 1108); “and obtaining the breathing rate of the subject being monitored in breaths per minute,” (¶[0063] breaths per minute; Fig. 6A) “based on a frequency associated with a highest peak of the frequency domain signal” (¶[0081] dominant spectral peak; Figs. 6A & 16).
Regarding Claims 4, 8, and 11, Bliss in view of Ryan and Baker teach the modified device of claims 1, 5, and 9 as stated above. Bliss further teaches “spectrum analyses on the selected optimum channel” (¶[0081] spectral analysis) “to obtain heart rate of the subject being monitored by: filtering the time domain signal received by the selected optimum channel, by a band pass filter” (¶[0077] two high-pass filters, together form a range like a band pass) “to obtain a filtered time domain signal having frequencies in a predetermined range corresponding to restful heart rate range associated with the subject being monitored” (¶[0077] normal resting range between 50 BPM to 100 BPM); “transforming the filtered time domain signal associated with the selected optimum channel to a frequency domain signal using a Fast Fourier transform (FFT) method” (¶[0071] Fourier transform, ¶[0081] spectral analysis; Figs. 6A-6C show result of Fourier transform, frequency domain graph, Fig. 11 1108 to 1112); “and obtaining the heart rate of the subject being monitored in beats per minute,” (¶[0063] beats per minute; Figs. 6A-6C) “based on a frequency associated with a highest peak of the frequency domain signal (¶[0081] dominant spectral peak; Figs. 6A-6C & 16).
Allowable Subject Matter
Applicant cites several references related to determination of physiological parameters from radar motion sensors. Of particular relevance, Boric-Lubecke et al. (US Patent Publication 2008/0077015) teaches a Doppler radar system for determining respiration/heart rate of a subject being monitored. Andrew et al. (“Novel Approach for Vibration Detection Using Indented Radar”, Progress In Electromagnetics Research C, 07/17/2018, Vol. 87) teaches a Doppler radar analysis for determining respiration/heart rate of a subject utilizing a dual radar system over a spectrum of frequencies ranging from optimum to null. However, while these teach a dual Doppler radar physiological monitor system, they do not teach selecting the optimum channel via the higher of a peak to peak of an autocorrelation function and an average peak to peak value between the two channels. Additionally, Ryan teaches signal analysis utilizing a peak to peak of an autocorrelation function. Baker teaches signal analysis utilizing an average peak to peak value. Young et al. (US Patent Publication 2019/0069840) teaches a system of motion sensors (see abstract) to get physiological information (¶[0009] heart/respiration rates) utilizing various filters and a fast Fourier transform (¶[0144]). Ebrahim teaches a Doppler radar analysis for determining respiration/heart rate of a subject utilizing a dual radar system with an optimum and null signal utilizing phase shift (see abstract, pg. 2 ¶3, pg. 7 §2.3.2 ¶2). However, none of the prior art teaches or suggests selecting either the first channel or the second channel as the optimum channel based on the highest peak to peak value of an autocorrelation function and an average peak to peak value between the two channels.
Claims 2 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D. MORONESO whose telephone number is (571)272-8055. The examiner can normally be reached M-F: 8:30AM - 6:00 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A. MARMOR II can be reached on (571)272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        


/J.D.M./Examiner, Art Unit 3791